DETAILED ACTION
	This is the initial Office action for non-provisional application 16/866,143 filed May 4, 2020, which is a continuation of non-provisional application 15/825,772 filed November 29, 2017 (now US Patent 10,638,973), which is a continuation of non-provisional application 14/313,213 filed June 24, 2014 (now US Patent 9,855,006), which is a continuation of non-provisional application 12/794,498 filed June 4, 2010 (now US Patent 8,783,264), which claims priority from provisional application 61/184,631 filed June 5, 2009.  Claims 1-32, as originally filed, are currently pending.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 3 recites the limitation “time window” which does not have sufficient antecedent basis in the specification.  For examination purposes, the limitation “time window” will be interpreted as analogous to “time period”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 5-7, and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein providing an assessment of the efficacy of the position therapy”; however, it is unclear if this limitation is introducing a new step of providing an assessment of the efficacy of the position therapy or further limiting the limitation of generating a report of the position therapy previously recited in claim 1.  For examination purposes, the above limitation of claim 2 will be interpreted as “wherein the generating a report of the position therapy”.
Claim 3 recites the limitation “the determination of whether the user”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the above limitation of claim 3 will be interpreted as “the determining whether the user” as previously recited in claim 1.
Claim 5 recites the limitation “the efficacy”; however, there is insufficient antecedent basis for this limitation the claims.  For examination purposes, the limitation “the efficacy” will be interpreted as “an efficacy”.
Claims 6 and 7 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 5.
Claim 28 recites the limitation “the one or more feedback generates” in line 15; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the above limitation of claim 28 will be interpreted as “the one or more feedback generators” as previously recited in the claim.
Claims 29-32 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 28.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, and 9-32 of US Patent 10,638,973 to Levendowski et al.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim 1 of the ‘973 patent substantially encompasses the limitations of pending claim 1 including a method for providing position therapy to a user, the method comprising receiving (collecting) positional data from a position detector of a wearable position therapy device while the user is wearing the wearable position therapy device, based on the positional data, determining whether the user is in a target (supine) position and a non-target (non-supine) position (determining positions of the user), when it is determined that the user is in the target (supine) position, generating (providing) feedback by a feedback generator of the wearable position therapy device to influence the user to change to the non-target (non-supine) position, and generating a report (providing an assessment) of the position therapy based on time spent in the target (supine) position and the non-target (non-supine) position.
Regarding claim 2, claims 1 and 4 of the ‘973 patent recite that the generating a report (providing an assessment) of the position therapy is based on a measure of time spent in the target (supine) position and the non-target (non-supine) position over a time period (total amount of time that the wearable position therapy device is used).
Regarding claim 3, claim 1 of the ‘973 patent recites that the determining whether the user is in a target (supine) position and a non-target (non-supine) position (determining positions of the user) is determined over a time period.
Regarding claim 4, claim 1 of the ‘973 patent recites that the generating a report (providing an assessment) of the position therapy is based on at least one additional measure.
Regarding claim 5, claims 4, 5, 9-13, and 28 of the ‘973 patent substantially encompass the limitations recited therein.
Regarding claim 6, claims 5 and 6 of the ‘973 patent substantially encompass the limitations recited therein.
Regarding claim 7, claim 7 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 8, claim 2 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 9, claim 3 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 10, claim 14 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 11, claim 15 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 12, claim 16 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 13, claim 17 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 14, claim 18 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 15, claim 19 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 16, claim 20 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 17, claim 21 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 18, claim 22 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 19, claim 23 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 20, claim 24 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 21, claim 25 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 22, claim 26 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 23, claim 27 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 24, claim 28 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 25, claim 29 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 26, claim 9 of the ‘973 patent recites that the positional data includes a measure of movements that occur during use of the position therapy device, wherein movements is included as actigraphic data.
Regarding claim 27, claim 32 of the ‘973 patent substantially encompasses the limitations of pending claim 27 including a position therapy device wearable by a user, the position therapy device comprising a position detector which is capable of generating positional data of the user while the user is wearing the position therapy device, a feedback generator which generates (provides) feedback, and a processor communicatively coupled to the position detector and the feedback generator such that the processor is capable of executing instructions (software module) stored in a memory to provide position therapy to the user wearing the position therapy device by receiving (collecting) positional data from the position detector while the user is wearing the position therapy device, based on the positional data, determining whether the user is in a target (supine) position and a non-target (non-supine) position (determining positions of the user), when it is determined that the user is in the target (supine) position, generating (providing) feedback by the feedback generator of the wearable position therapy device to influence the user to change to the non-target (non-supine) position, and generating a report (providing an assessment) of the position therapy based on time spent in the target (supine) position and the non-target (non-supine) position.
Regarding claim 28, claims 1, 18, 27, and 29 of the ‘973 patent substantially encompass the limitations of pending claim 28 including a wearable device for providing position therapy to a user while the device is worn by the user, the device comprising a position detector which is capable of generating positional data of the user while the user is wearing the position therapy device, a feedback generator which generates (provides) feedback, and a processor (claims 27 and 29) coupled to the position detector and the feedback generator such that the processor is capable of executing instructions (control signal) stored in a memory to influence the user to change from a target (supine) position to a non-target (non-supine) position by collecting positional data via the position detector while the user is wearing the wearable device, based on the positional data, determining whether the user is in a target (supine) position and a non-target (non-supine) position (determining positions of the user), when it is determined that the user is in the target (supine) position, adaptively delivering feedback by increasing the feedback generated (claim 18) by the feedback generator until the user changes to the non-target (non-supine) position.
Regarding claim 29, claim 1 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 30, claim 31 of the ‘973 patent substantially encompasses the limitations recited therein.
Regarding claim 31, claim 30 of the ‘973 patent substantially encompasses the limitations recited therein.

Claims 1-10, 17, 24, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 9, 12, 14, 16, and 18 of US Patent 9,855,006 to Levendowski et al.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim 12 of the ‘006 patent substantially encompasses the limitations of pending claim 1 including a method for providing position therapy to a user, the method comprising receiving (collecting) positional data from a position detector of a wearable position therapy device while the user is wearing the wearable position therapy device, based on the positional data, determining whether the user is in a target (supine) position and a non-target (non-supine) position (determining positions of the user), when it is determined that the user is in the target (supine) position, generating (providing) feedback by a feedback generator of the wearable position therapy device to influence the user to change to the non-target (non-supine) position, and generating a report (providing an assessment) of the position therapy based on time spent (duration of use) in the target (supine) position and the non-target (non-supine) position.
Regarding claim 2, claim 12 of the ‘006 patent recites the limitation “storing a duration of use ... indicates a duration that the user has used the wearable position therapy device in each of one or more positions” which substantially encompasses the limitation “a measure of time spent in the target and one or more target positioned over a time period”, wherein it would have been obvious to one having ordinary skill in the art to use this measure of time when generating a report of position therapy.
Regarding claim 3, claim 12 of the ‘006 patent recites that the determining whether the user is in a target (supine) position and a non-target (non-supine) position (determining positions of the user) is determined over a time period.
Regarding claim 4, claim 18 of the ‘006 patent recites the limitations “collecting snoring data” and “correlating the collected snoring data with the determined positions” which substantially encompasses the limitation “at least one additional measure”, wherein it would have been obvious to one having ordinary skill in the art to use this at least one additional measure when generating a report of position therapy.
Regarding claim 5, claims 5, 9, and 12 of the ‘006 patent substantially encompass the limitations recited therein.
Regarding claim 6, claims 5 and 6 of the ‘006 patent substantially encompass the limitations recited therein.
Regarding claim 7, claim 7 of the ‘006 patent substantially encompasses the limitations recited therein.
Regarding claims 8 and 9, claim 18 of the ‘006 patent substantially encompasses the limitations recited therein.
Regarding claim 10, claim 16 of the ‘006 patent substantially encompasses the limitations recited therein.
Regarding claim 17, claim 12 of the ‘006 patent substantially encompasses the limitations recited therein.
Regarding claim 24, claim 14 of the ‘006 patent substantially encompasses the limitations recited therein.
Regarding claim 27, claim 1 of the ‘006 patent substantially encompasses the limitation of pending claim 27 including a position therapy device wearable by a user, the position therapy device comprising a position detector which generates positional data of the user while the user is wearing the position therapy device, a feedback generator which generates feedback, and a processor (microcontroller) communicatively coupled to the position detector and the feedback generator such that the processor is capable of executing instructions (software module) stored in a memory to provide position therapy to the user wearing the position therapy device by receiving positional data from the position detector while the user is wearing the position therapy device, based on the positional data, determining whether the user is in a target (supine) position and a non-target (non-supine) position (determining positions of the user), when it is determined that the user is in the target (supine) position, generating (providing) feedback by the feedback generator of the wearable position therapy device to influence the user to change to the non-target (non-supine) position, and generating a report (providing an assessment) of the position therapy based on time spent in the target (supine) position and the non-target (non-supine) position.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 16 of US Patent 9,198,615 to Levendowski et al.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claims 11 and 16 of the ‘615 patent substantially encompass the limitations of pending claim 1 including a method for providing position therapy to a user, the method comprising receiving (collecting) positional data from a position detector of a wearable position therapy device (the claimed device must implicitly have a position detector since the method requires collection of positional signal data) while the user is wearing the wearable position therapy device, based on the positional data, determining whether the user is in a target position and a non-target position, when it is determined that the user is in the target position, generating feedback by a feedback generator of the wearable position therapy device (the claimed device must implicitly have a feedback generator since the method requires feedback to be generated) to influence (induce) the user to change to the non-target position, and generating a report (providing an assessment, claim 16) of the position therapy based on time spent in the target position and the non-target position.

Claims 1, 27-29, 31, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 10, 11, 16, 30, and 39 of US Patent 8,783,264 to Levendowski et al.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claims 30 and 39 of the ‘264 patent substantially encompass the limitations of pending claim 1 including a method for providing position therapy to a user, the method comprising receiving (collecting) positional data from a position detector of a wearable position therapy device (the claimed device must implicitly have a position detector since the method requires collection of positional signal data) while the user is wearing the wearable position therapy device, based on the positional data, determining whether the user is in a target position and a non-target position, when it is determined that the user is in the target position, generating feedback by a feedback generator of the wearable position therapy device (the claimed device must implicitly have a feedback generator since the method requires feedback to be generated) to influence (induce) the user to change to the non-target position, and generating a report (claim 39) of the position therapy based on time spent in the target position and the non-target position.
Regarding claim 27, claims 1, 6, and 7 of the ‘264 patent substantially encompass the limitation of pending claim 27 including a position therapy device wearable by a user, the position therapy device comprising a position detector which generates positional data of the user while the user is wearing the position therapy device, a feedback generator which generates feedback, and a processor (microcontroller) communicatively coupled to the position detector and the feedback generator such that the processor is configured to execute (receive and analyze) instructions stored in a memory (claim 6) to provide position therapy to the user wearing the position therapy device by receiving positional data from the position detector while the user is wearing the position therapy device, based on the positional data, determining whether the user is in a target position and a non-target position, when it is determined that the user is in the target position, generating feedback by the feedback generator of the wearable position therapy device to influence (induce) the user to change to the non-target position, and generating a report (claim 7) of the position therapy based on time spent in the target position and the non-target position.
Regarding claim 28, claims 1, 6, 10, and 11 of the ‘264 patent substantially encompass the limitations of pending claim 28 including a wearable device for providing position therapy to a user while the device is worn by the user, the device comprising a position detector which generates positional data of the user while the user is wearing the position therapy device, a feedback generator which generates feedback, and a processor (microcontroller) coupled to the position detector and the feedback generator such that the processor is configured to execute  (receive and analyze) instructions stored in a memory (claim 6) to influence the user to change from a target position to a non-target position by collecting positional data via the position detector while the user is wearing the wearable device, based on the positional data, determining whether the user is in a target position and a non-target position, when it is determined that the user is in the target position, adaptively delivering feedback (claim 10) by increasing the feedback generated (claim 11) by the feedback generator until the user changes to the non-target position.
Regarding claim 29, claim 7 of the ‘264 patent substantially encompasses the limitations recited therein.
Regarding claim 31, claim 1 of the ‘264 patent substantially encompasses the limitations recited therein.
Regarding claim 32, claim 16 of the ‘264 patent substantially encompasses the limitations recited therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        
6/16/2022